SHIVERS, Judge.
Roger Jernigan appeals his judgment and sentence for manslaughter with a firearm. We affirm the conviction, but we remand for correction of the judgment and sentence.
Jernigan was sentenced to fifteen years in prison. The trial court imposed a three *1258year minimum mandatory sentence, but State agrees the three year minimum mandatory provision of subsection 775.087(2)(a), Florida Statutes (1989), does not apply to manslaughter. State also concedes that Jernigan should be credited with 245 days for time served to conform with the oral pronouncements at sentencing. Jernigan agrees that manslaughter with a firearm is a first degree felony rather than a second degree felony. We agree the judgment and sentence should so reflect and remand with instructions to correct the judgment and sentence accordingly.
WOLF and WEBSTER, JJ., concur.